DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulton et al. (US Pub. No. 2013/0106397).
Regarding claims 1-2, 4-6 and 8, Fulton teaches a power management system, comprising:
an electrical meter socket (120);
a meter collar (100) removably connected to the electrical meter socket, the meter collar configured to reroute a flow of power on a utility side and/or consumer side of the meter socket box (para. 26) and the meter collar including:
contacts (103) to connect with the utility-side of a meter socket box;
contacts (104) to connect with a consumer-side of the meter socket box;
an electrical meter (110) removably connected to the meter collar;
wherein the meter collar is configured to be removably connected to metered or non-metered energy management systems (para. 26) [claims 2, 6];
wherein the meter collar is a distributed power generation system (DPGS) diverter (para. 26) [claims 4, 8];
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of Karlgaard et al. (US 2020/0379021).
Regarding claims 3 and 7, Fulton teaches all the claimed limitations except for the meter collar includes a bypass switch to flow power to the consumer side of the meter socket when an energy management system is disconnected. Karlgaard teaches a power management system comprises a bypass switch (124) to flow power to the consumer side of the meter socket when an energy management system is disconnected (the DER meter 102 controls the electricity deliver to the electrical service via the grid 108 by disconnecting the switch 124 -para. 25-26). It would have been obvious to one having an ordinary in the art before the effective filing date of the claimed invention to incorporate a bypass switch as taught within said meter collar in order to facilitate the control of power flowing from the distributed power generation system (DPGS).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852